El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
En la Corte de Distrito de Ponce se archivó nna demanda por Manuel Allongo Muñiz v. José Sastraño Belaval, en su carácter de Registrador de la Propiedad que fué de Ponce, en reclamación de daños y perjuicios. El demandado excep-cionó la demanda y la corte sostuvo la excepción por resolu-ción de 22 de julio de 1913. No conforme el demandante “con la sentencia dictada,” apeló para ante este Tribunal Supremo.
Elevada la transcripción del récord y señalado el día 12 de noviembre de 1913 para la celebración de la vista, compa-reció la parte apelada y solicitó la desestimación del recurso por no figurar en la transcripción copia de la sentencia ape-lada.
Hemos examinado cuidadosamente la expresada transcrip-ción y en ella sólo aparece la resolución de la corte declarando con lugar las excepciones y ordenando el registro de nna sen-tencia desestimando la demanda, con las costas al demandante. La copia de la sentencia debidamente registrada, si es que se registró en efecto, no aparece de los autos transcritos y en tal *1080virtud, de acuerdo con la ley y la jurisprudencia, debe deses-timarse el recurso de apelación interpuesto contra una sentencia cuya existencia no aparece comprobada. Artículos 299, enmendado por la ley número 70 de 1911, 233 y 303 del Código de Enjuiciamiento Civil, y casos de Jiménez v. Olmedo, 13 D. P. R., 306, 308, Hernández v. Hernández et al., decidido en noviembre 6, 1913, (pág. 1041), y López v. López, resuelto en la misma fecha, (pág. 1043).

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.